Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This office action is in response to the application filed on 06/08/2020.
Claims 21-39 are currently pending.
Claims 1-20 are canceled in a preliminary amendment.
Claims 21-39 are rejected.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 21-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1, 9, 16 of Patent No. US 10681769 B2. 
The conflicting claims are identical. 
The table below maps the claims in the instant applications to corresponding claims which have substantially the same limitations [up to and including limitations of parent and intervening claims] in Patent No. US 10681769 B2.  The differences have been color coded. 
Claim # in Instant Application
(16/946,164)
Claim # in Patent No.   US 10681769 B2

a plurality of antennas; a radio frequency (RF) circuit electrically connected with the plurality of antennas; and a processor operatively connected with the RF circuit, the processor configured to: 
control the RF circuit to receive a signal corresponding to a specified frequency band using a first set of one or more antennas selected from the plurality of antennas, determine control information associated with data received via the signal for a specified period of time using the first set of one or more antennas, and 
control the RF circuit to receive the signal using a second set of one or more antennas selected from the plurality of antennas if the control information satisfies a specified condition, the second set of one or more antennas including at least one antenna not included in the first set of one or more antennas.  3


while the signal is received, determine a signal state based on a parameter indicating signal strength or signal quality: control information associated with downlink data for the portable communication device, and

control the RF circuit to operate in a second mode to receive the signal
 A portable communication device, comprising: 
a plurality of antennas; a radio frequency (RF) circuit electrically connected with the plurality of antennas; and a processor operatively connected to the RF circuit, wherein the processor is configured to: control the RF circuit to operate in a first mode to receive a signal corresponding to a first frequency band using a first set of the plurality of antennas, while the signal is received, determine control information associated with downlink data for the portable communication device, and control the RF circuit to operate in a second mode to receive the signal using a second set of the plurality of antennas different from the first set of the plurality of antennas based at least in part on a determination that the control information satisfies a specified condition.
 
 29
9
36
16


Claims 22-28, 30-35 and 37-39 are also rejected for depending from rejected base claims.


Claims 29-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 14 of Patent No. US 10231280 B2. 
The conflicting claims are identical. 
The table below maps the claims in the instant applications to corresponding claims which have substantially the same limitations [up to and including limitations of parent and intervening claims] in Patent No. US 10231280 B2.  The differences have been color coded. 
Claim # in Instant Application
(16/946,164)
Claim # in Patent No.   US 10231280 B2


control the RF circuit to operate in a first mode to receive a signal corresponding to a first frequency band using a first set of the plurality of antennas.

while the signal is received, determine a signal state based on a parameter indicating signal strength or signal quality: control information associated with downlink data for the portable communication device, and

control the RF circuit to operate in a second mode to receive the signal
14. An antenna operation method of an electronic device having a plurality of antennas, the method comprising: determining a signal state based on a parameter indicating signal strength or signal quality; determining a radio resource control (RRC) state of the electronic device for a base station; and determining, based on the signal state and the RRC state, a set of antennas from among the plurality of antennas to be used to receive a signal, the determined set of antennas comprising two or four of the plurality of antennas.


Claims 30-35 are also rejected for depending from a rejected base claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 29-35 are rejected under 35 U.S.C. 103 as being unpatentable over Jae Chon Yu et al (US 20110164585 A1) in view of Kenichi Miyoshi et al (US 6622013 B1).
For Claim 29, Yu discloses a portable communication device, comprising: four antennas; a radio frequency (RF) circuit electrically connected with the four antennas; and a processor operatively connected with the RF circuit  (Yu teaches, in ¶ 0081, lines 1-3, & in FIG. 14 that the user equipment includes an f1 receiver 610, an f2 receiver 620, an f3 receiver 630, an f4 receiver 640, a frequency band selector 650, and a resource selector 660), the processor configured to: 
control the RF circuit to receive a signal corresponding to a specified frequency band using two antennas among the four antennas (Yu teaches, in ¶ 0081, lines 9-11, that each of the f1 to f4 receivers 610 to 640 includes an RF receiver 612 for receiving radio frequency signal transmitted by the base station through corresponding frequency band). 
Yu fails to disclose determining a parameter indicating signal strength or signal quality for a specified period of time from the signal, control the RF circuit to receive the signal using the four antennas if the parameter satisfies a specified condition.
However, Miyoshi, in analogous art, teaches determining a parameter indicating signal strength or signal quality for a specified period of time from the signal (Miyoshi teaches, in Col. 4, lines 49-50, that the quality detector detects a quality of each received signal received at respective directional antenna), control the RF circuit to receive the signal using the four antennas if the parameter satisfies a specified condition (Miyoshi teaches, in Col. 3, lines 30-34, that an antenna set selector that selects an antenna set for use in reception based on the quality obtained in the quality detector, and performs selection of antennas for use in reception handling the antenna set as a unit).
Miyoshi further teaches, in Col. 9, lines 16-17, that in ascending order of an angle between the direction of the radiation pattern thereof and the direction of the arrow four antennas are selected. And in Col. 14, lines 65-67, Miyoshi recites that the selection of antennas belonging to the antenna set may employ a method for selecting a predetermined number, equal to or more than two, of antennas from each antenna group.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system taught by Yu with antenna-selection method taught by Miyoshi. The motivation is to allow the antenna selector to dynamically switch the antenna set to another set when the quality does not meet a predetermined criterion [Miyoshi: Col. 5, lines 10-12]). 
For Claim 30, Yu discloses all of the claimed subject matter with the exception that the parameter satisfies the specified condition if the parameter is less than a first threshold. 
However, Miyoshi, in analogous art, teaches that the parameter satisfies the specified condition if the parameter is less than a first threshold (Miyoshi teaches, in Col. 4, lines 38-40, that the a predetermined number of antennas are selected, where the predetermined number is equal to or less than the number of reception sections).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system taught by Yu with antenna-selection method taught by Miyoshi. The motivation is to allow the antenna selector to dynamically switch the antenna set to another set when the quality does not meet a predetermined criterion [Miyoshi: Col. 5, lines 10-12]). 
For Claim 31, Yu discloses a portable communication device, wherein the processor is configured to control the RF circuit based on downlink control information associated with data received via the signal if the parameter is less than a first threshold and equal to or greater than a second threshold (Yu teaches, in ¶ 0043, lines 12-16, that Multiple PDCCHs can be generated different Downlink Control Indicators (DCIs). For instance, the PDCCH of the first frequency band f1 can carry a downlink grant for Single Input Single Output (SISO) while the PDCCH of the second frequency band f2 carries downlink grant for MIMO. The multiple PDCCHs can be used for allocating multiple uplink resources or multiple downlink resources or multiple uplink and downlink resources to a user equipment).
For Claim 32, Yu discloses a portable communication device, wherein the control information includes downlink control information in a physical downlink control channel (PDCCH) (Yu teaches, in ¶ 0043, lines 5-8, determining the numbers of PDCCHs to be used in the respective frequency bands on the basis of channel conditions of control channels of the respective frequency bands).
For Claim 33, Yu discloses a portable communication device, wherein the processor is configured to, when a signal state is less than the first threshold and equal to or greater than the second threshold: identify whether downlink control information (DCI) rate satisfies the specified condition (Yu teaches, in ¶ 0044, lines 12-16, that the base station scheduler determines the numbers of PDCCHs to be used in the respective frequency bands on the basis of channel conditions of control channels of the respective frequency bands).
For Claim 34, Yu discloses all of the claimed subject matter with the exception that the parameter corresponds to at least one of a reference signal received power (RSRP), an energy to interference ratio (ECIO), a reference signal received quality (RSRQ), or a signal to interference plus noise ratio (SINR). 
However, Miyoshi, in analogous art, teaches that the parameter corresponds to at least one of a reference signal received power (RSRP), an energy to interference ratio (ECIO), a reference signal received quality (RSRQ), or a signal to interference plus noise ratio (SINR) the quality is at least one selected from the group consisting of a received field strength, a received power level, a field strength of a received signal from a communication partner, a power level of the received signal from the communication partner).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system taught by Yu with antenna-selection method taught by Miyoshi. The motivation is to allow the antenna selector to dynamically switch the antenna set to another set when the quality does not meet a predetermined criterion [Miyoshi: Col. 5, lines 10-12]). 
For Claim 35, Yu discloses all of the claimed subject matter with the exception that the processor is configured to control the RF circuit to receive the signal using the four antennas if the parameter is less than the second threshold. 
However, Miyoshi, in analogous art, teaches that the processor is configured to control the RF circuit to receive the signal using the four antennas (Miyoshi teaches, in Col. 9, lines 16-17, that in ascending order of an angle between the direction of the radiation pattern thereof and the direction of the arrow L1, four antennas are selected) if the parameter is less than the second threshold (Miyoshi teaches, in Col. 4, lines 38-40, that the a predetermined number of antennas are selected, where the predetermined number is equal to or less than the number of reception sections).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system taught by Yu with antenna-selection method taught by Miyoshi. The motivation is to allow the antenna selector to dynamically switch . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Walker et al (US 20090075617 A1) pertains to a receiver system and method for switching among a plurality of antenna elements to receive a signal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED A KAMARA whose telephone number is (571)270-5629.  The examiner can normally be reached on M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/MOHAMED A KAMARA/Primary Examiner, Art Unit 2419